DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on 01/24/2022.
Claims 1, 3, 6, 9, 18, 21, and 22 have been amended.
Claims 5, 13-16, and 20 are cancelled.
Claims 1-4, 6-12, 17-19, and 21-22 are currently pending and have been examined. 


Allowable Subject Matter
Claims 1, 2, 4, 6-9, 12, 18, 19 and 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 as set forth in this Office action.
Claims 3, 10, 11, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. § 112(b) as set forth in this Office action.









Response to Arguments
Applicant’s arguments filed 1/24/2022, with respect to 35 USC § 112(b) and claims 1-4, 6-17, and 21, have been fully considered and are persuasive.  The previous 112(b) rejections of claims 1-4, 6-17, and 21 have been withdrawn.  However, claims 3, 10, 11, and 17 are presently rejected for the indefiniteness issues detailed in the rejection below.
Applicant’s arguments filed 1/24/2022, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  With regards to claim 1, the applicant argues the features included as part of the present claim amendments integrate the claims into a practical application.
The Examiner respectfully disagrees.  Claim 1 presently recites “a positioning arrangement… wherein the positioning arrangement comprises one or several of GPS, GLONASS, triangulation, triangulation, optical positioning, IR positioning, RF beacons, Wi-Fi, or Bluetooth”.  The positioning arrangement is used to determine a starting point/location for the list to be sorted.  The Applicant argues this feature serves an improvement to existing navigation technology as no additional guiding devices in the environment are required as a result of the analysis and sorting recited in claim 1 (Arguments, pgs. 15-16).  As stated in MPEP 2106.05(a), “it is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements”. The argued process of analyzing and sorting the electronic list is the judicial exception itself, so it alone cannot provide the improvement.  The positioning arrangement (i.e. the additional element) is used in its normal capacity to determine a location or starting point for the list. In combination, the recited additional element (i.e. navigation technology) is merely used to inform the sorting of the list.  Performing the sorting method, which is the abstract idea, in a way that does not require additional guidance devices to the one or several already recited, does not constitute an improvement to navigation technology itself.  For example, the capabilities and functionalities of existing positioning arrangements are not affected by performance of the recited method. Instead, and as stated above, the recited positioning arrangement is 
Claim Rejections- 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “a user terminal” in line 9.  It is unclear if “a user terminal” is the same as, or different from, “a mobile terminal of a user” as recited in lines 3-4 of claim 1.  For examination purposes, the Examiner will interpret claim 3 to recite “the mobile terminal”.  Claim 17, which depends from claim 3, does not remedy the deficiencies of claim 3 and is also rejected.
Claim 10 recites the limitation "the Travelling Salesman Problem (TSP)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret claim 10 to recite “a Travelling Salesman Problem (TSP)".
Claim 11 recites the limitation "the Travelling Salesman Problem (TSP)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret claim 11 to recite “a Travelling Salesman Problem (TSP)"
Appropriate correction is required.






Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18 and 19 are rejected under 35 U.S.C. § 101 for being directed to non-statutory subject matter.
Claim 18-19 recite one or more computer-readable tangible storage devices. The specification does not set forth what constitutes a computer-readable tangible storage device, and only sets forth exemplary embodiments of computer-readable tangible storage device (see pg. 16 lines 5-10 of the Specification), and therefore, in view of the ordinary and customary meaning of computer-readable tangible storage device and in accordance with the broadest reasonable interpretation of the claim, said storage device could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2. Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.  Please refer to MPEP 2111.01 and the USPTO' s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.
Examiner notes claims 18 and 19 have been interpreted as not being directed to a statutory category. The following rejection below has been provided as if claims 18 and 19 had been interpreted as being properly directed to a statutory category.

Claims 1-4, 6-12, 17-19, 21, and 22 are rejected under 35 U.S.C. § 101 for being directed to a judicial exception without significantly more.
	Claim(s)  1-4, 6-12, 17-19, 21, and 22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case claims 1-4, 6-12, 17, and 22 are directed to a method, claims 18 and 19 are directed to a manufacture, and claim 21 is directed to a system.  Claims 1, 18, 21, and 22 are parallel in nature, therefore, the analysis will use claim 1 as the representative claim.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1, 18, 21, and 22 recite the abstract idea of “sorting a route list by locations of items in an area”.
Specifically, representative claim 1 recites abstract concepts, including: analyzing content of the electronic list, said electronic list comprising a number of entries without location information about items in the area; comparing the entries of the electronic list with information from the area, wherein the stored information from the area is collected and processed based on previous visit to the area and the stored information from the area comprises the location of the items relative to each other in the area; linking the number of entries of the electronic list to the items in the area and the locations of the items and sorting the number of entries of the electronic list; generating a sorted route list comprising a calculated shortest distance between locations of the entries of the sorted route list; wherein the shortest distance is calculated by: building, for an area, an undirected graph in which each location for the items is realized as a node, in response to detecting that the area is the same as another area influencing the result of the undirected graph by using data from the other area, determining one of several entrances, when several entrances are available, to the area, and influencing the result of the undirected graph, determining a starting point for the electronic list, calculating a probability that two nodes are closest to each other; and canceling one or more of the items in the stored information from the area that do not come from the previous visit to the area: if a location of the one or more items or a time of the previous visit to the location is incorrect; or if one or more of the items is linked to multiple locations and no data is available to distinguish the multiple locations.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “sorting a route list by locations of items in an area”.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, sorting a travelling route between item locations in an area is an example of managing personal behavior, including following rules or instructions.  Thus claims 1, 18, 21, and 22 recite an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claims 1, 18, 21, and 22 recites the additional elements including: a mobile terminal; a processing unit; a memory; sensor data; a positioning arrangement comprising one or several of GPS, GLONASS, triangulation, optical positioning, IR positioning, RF beacons, Wi-Fi, or Bluetooth; one or more computer-readable tangible storage devices; one or more storage devices; and a communication interface. Although the claims recite these additional elements, the additional elements amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Furthermore, the positioning arrangement and its recited types are all recited at a high level of generality, and as applied, are a tool used in their ordinary capacity to collect location data, and therefore amount to “apply it”.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1, 18, 21, and 22 are therefore directed to an abstract idea.

	Dependent claim(s) 2, 4, 7-12, 17, and 19 merely further limit the abstract idea by further characterizing the route list optimization, without reciting any additional elements.  Therefore, claims 2, 4, 7-12, 17, and 19 are ineligible for the same reasons as identified with respect to claims 1, 18, 21, and 22.
	Dependent claims 3 and 6 recite additional elements including a computer and a database.  These additional elements amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, which cannot provide integration. The computer and database do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)).  Furthermore, the database is used to obtain information which the courts have recognized as a well-understood, routine, and conventional computer function (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); MPEP 2106.05(d)II). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ming (US 2015/0221010 A1) discloses a positioning arrangement including triangulation, Wi-Fi, and GPS.
NPL Ref U (Kim) describes autonomous mobile robot navigation methods suitable for partially known indoor environments and requiring only inexpensive range sensors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.












If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625